F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                           JAN 9 1998
                                    TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                             Clerk

 THOMAS A. HOLDSWORTH,

           Plaintiff - Appellant,
 vs.                                                    No. 97-1199
                                                    (D.C. No. 95-Z-2508)
 LINDA L. STONEBURNER,                                    (D.Colo.)

           Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before BRORBY, EBEL, and KELLY, Circuit Judges. **


       Mr. Holdsworth, appearing pro se and in forma pauperis, appeals from the

dismissal of his action for compensatory damages against an official of the Social

Security Administration (SSA). The district court dismissed the action for failure

to exhaust administrative remedies, see I R. doc. 9, and then denied

reconsideration, noting that the action had become moot because Mr. Holdsworth


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1.9. The cause is therefore ordered submitted without oral argument.
had obtained relief from SSA, see I R. doc. 22. On appeal, Mr. Holdsworth

contends that the district court should have considered his claim for compensatory

damages arising from the SSA’s initial denial of his application for certain

benefits. Even assuming that this claim was before the district court, such relief

is barred. See Schweiker v. Chilicky, 487 U.S. 412, 428-29 (1988); see also 42

U.S.C. §§ 405(g) & (h). Nor are damages available under § 504 of the

Rehabilitation Act, 29 U.S.C. § 794(a). See Lane v. Pena, 116 S. Ct. 2092, 2097

(1996).

      AFFIRMED. Defendant-Appellee’s motion to strike the names of parties

not named below from the caption of Mr. Holdsworth’s opening brief is

GRANTED. The mandate shall issue forthwith.



                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -2-